Exhibit 99.1 Press Release Release date: August 13, 2015 Communications Sales & Leasing, Inc. Reports Results for the Period from April 24, 2015 through June 30, 2015 · Revenues of $128.7 million · FFO and AFFO of $0.48 per diluted common share · EPS of $0.05 per diluted common share LITTLE ROCK, Ark., August 13, 2015 (GLOBE NEWSWIRE) Communications Sales & Leasing, Inc. ("CS&L" or the “Company”) (Nasdaq:CSAL) today announced its financial results for the second quarter of 2015. “We are extremely pleased with the successful launch of CS&L as an independent publicly traded REIT,” commented Kenny Gunderman, President and Chief Executive Officer. “We have developed a strong pipeline of acquisition and capital funding opportunities, and believe we are well positioned to create substantial shareholder value as we grow and diversify our portfolio.” SECOND QUARTER RESULTS CS&L was spun-off from Windstream Holdings, Inc. on April 24, 2015. As such, the Company’s results for the second quarter include only the period from April 24, 2015 through June 30, 2015 and no prior period results are reported in this release. Funds from Operations (“FFO”), as defined by the National Association of Real Estate Investment Trusts (“NAREIT”), attributable to common shares for the period was $71.8 million, and Adjusted FFO (“AFFO”) attributable to common shares was $72.3 million. FFO and AFFO per diluted common share was $0.48 each for the period. Adjusted EBITDA and net income of CS&L was $122.2 million and $8.3 million, respectively. Net income attributable to common shares was $8.0 million, or $0.05 per diluted share, for the period.
